Citation Nr: 0828511	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  03-11 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




REMAND

The veteran had active military service from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The case was remanded by the Board in November 2004 and May 
2006 for additional development.

The case was last remanded, in part, to afford the veteran a 
VA examination to determine the nature and etiology of his 
lung disability, claimed as asbestosis.  The remand 
instructed the RO to make the claims folder, to include all 
evidence added to the record and a copy of that remand, 
available to the examiner in conjunction with the 
examination.  Additionally, the VA examination request by the 
Appeals Management Center (AMC) instructed the examiner to 
state that the claims folder had been reviewed.  

At the VA examination in March 2008, the examiner noted that 
the claims file was not available.  In an April 2008 
supplemental statement of the case (SSOC), the AMC stated 
that it was requesting a statement from the VA examiner 
regarding review of the claims file.  However, there is no 
statement from the examiner as to whether the claims folder 
was reviewed after the examination and there is no indication 
that the claims folder was returned to the examiner for 
review.  Curiously, the AMC prepared a SSOC without getting 
this information and then forwarded the case to the Board 
without it.  In a July 2008 presentation to the Board, the 
veteran's representative rightly complained about this 
unusual process.

Because the agency of original jurisdiction (AOJ) did not 
comply with the Board's remand orders, the Board must remand 
yet again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated).

The Board also notes that the March 2008 VA examiner opined 
that "it [was his] medical opinion that it is less likely 
than not that any minor current lung disability that may be 
present is not due to asbestos exposure, disease, or injury[] 
related to his time in service."  (emphasis added)  The use 
of the double negative in this opinion appears to suggest 
that lung disability was thought to be due to an in-service 
event; however, given the context of the entire examination 
report and the odd wording of the opinion itself, it is not 
clear that the examiner intended such a meaning.  
Clarification of this opinion should be sought on remand.

Accordingly, the appellant's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should provide the claims 
folder to the examiner who examined the 
appellant in March 2008 for review.  The 
examiner should review the veteran's 
claims folder and provide an addendum to 
his report to complete the requirements 
of the Board's earlier remand orders.  
The examiner should issue a new opinion 
and clarify what was meant by the earlier 
statement of medical probabilities.  In 
other words, the medical probabilities 
that any lung disability was due to in-
service asbestos exposure or other 
disease or injury during active military 
service should be specifically explained.  
Consideration should be given to Drs. 
Schonfeld's and Altschuler's opinions, 
and any difference of opinion should be 
explained.  (If the March 2008 examiner 
is no longer available, the AOJ should 
arrange for a new examination of the 
veteran by another physician with 
appropriate expertise to address these 
questions.  The veteran's claims folder, 
including a copy of this remand, should 
be provided to the examiner.)  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished with 
a SSOC and afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  

After expiration of the period allowed for response, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required by 
the veteran until he is notified by the AOJ.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

